IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


AS PELEUS, A DELAWARE LIMITED              : No. 60 EM 2017
LIABILITY COMPANY                          :
                                           :
                                           :
            v.                             :
                                           :
                                           :
ALSON ALSTON, UNITED STATES C/O            :
US ATTORNEY                                :
                                           :
                                           :
PETITION OF: ALSON ALSTON                  :


                                    ORDER



PER CURIAM

      AND NOW, this 16th day of June, 2017, the Petition for Leave to File

Reconsideration Nunc Pro Tunc is DENIED.